Citation Nr: 1104164	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  04-31 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, 
including status post left bunionectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran was shown to have been honorably discharged from 
reserve service on March 1, 1994, having served on active duty 
for training (ADT) from May 1986 to August 1986 and on active 
duty from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for status 
post left bunionectomy claimed as a bilateral foot disorder.

In January 2008, the Veteran provided testimony at a hearing held 
before a Decision Review Officer (DRO) at the RO.  In November 
2008, she testified at a personal hearing before the undersigned 
Veterans Law Judge.  Transcripts of these hearings have been 
associated with the claims folder.

In a decision dated January 2009, the Board reopened the 
Veteran's claim for service connection for a bilateral foot 
disorder, including status post left bunionectomy, and remanded 
the claim for further development.  In July 2010, the Board 
remanded the matter to the RO for further development and 
readjudication of the issue on appeal.  Following its completion 
of the Board's requested actions, the RO denied the service 
connection claim (as reflected in an October 2010 supplemental 
statement of the case (SSOC)) and returned this matter to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  The evidence reasonably shows that the Veteran's bilateral 
foot disabilities are not related to her period of ADT or her 
period of active military service.


CONCLUSION OF LAW

A bilateral foot disability, including status post left 
bunionectomy, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), provides that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes notification 
provisions.  This information was provided to the Veteran by 
correspondence in July 2003, April 2004, February 2009 and July 
2010.  The letters informed the Veteran of VA's responsibilities 
in obtaining information to assist in completing her claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate her claim.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Service, private, and VA treatment records have been obtained and 
associated with the claims file.  

Further, the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to all 
elements of a claim.  This information was provided to the 
Veteran in a supplemental statement of the case (SSOC) dated 
February 2009.

The July 2010 Board remand requested that the RO/AMC take steps 
to verify any periods of active service from May 1986 to August 
1986 and verification of any active duty for training periods 
during the Veteran's reserve service which ended in March 1994.  
The AMC submitted a July 2010 request to confirm the Veteran's 
service in the Army reserve, including any periods of active duty 
for training or inactive duty for training (IDT), and 
specifically indicating, if possible, which periods were for 
active duty for training.  Included in the returned service 
treatment records was a record of assignments from February 1986 
through May 1991, which was associated with the claims file.  The 
record of assignments verified periods of active duty from 
May 1986 until August 1986 and December 1990 until May 1991.  
Though there are no records which definitively clarify if, and 
when, the Veteran had periods of active duty for training between 
May 1991 and March 1994, the Board has determined that available 
evidence is sufficient for an adequate determination.  During the 
Veteran's November 2008 Travel Board hearing, she indicated that 
she had only two periods of service: ADT, lasting approximately 
12 weeks for boot camp and advanced individual training (AIT) 
beginning in May 1986, and a period of active service in support 
of Desert Storm beginning in 1990.  Service treatment records for 
those periods have been associated with the claims folder.  She 
did not mention any other activations after she was released from 
active duty during the May 1991 to March 1994 timeframe.  Thus, 
the Board has determined that the duty to assist and notification 
provisions of the VCAA have been fulfilled.

Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).

Service connection is available for any period of ADT during 
which the individual concerned was disabled or died from disease 
or injury incurred or aggravated in the line of duty, or for any 
period of IDT during which the individual was disabled or died 
from an injury incurred or aggravated in the line of duty or from 
an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training. 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  In other words, service 
connection is available for injuries and/or diseases incurred 
during active duty or ADT, but (except for the exceptions listed 
in this paragraph) only for injuries, and not diseases, sustained 
on IDT.  Brooks v. Brown, 5 Vet. App. 484 (1994).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronocity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owen v. 
Brown, 7 Vet. App. 429 (1995). 

It is the policy of the VA to administer the law under a broad 
interpretation, consistent with the facts in each case and with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or contradiction in the evidence.  See 38 C.F.R. 
§ 3.102 (2010). 

Factual Background

As discussed above, records have verified a period of ADT from 
May 1986 until August 1986 and active duty from December 27, 1990 
until May 30, 1991.  The record indicated that the Veteran had 
reservist service through March 1994; however additional 
inquiries have confirmed only the service listed above.

A February 1986 Army reserves enlistment examination included a 
finding of normal feet.  She was 22 years old at the time of 
enlistment.  In a report of medical history, the Veteran noted no 
foot trouble.  She indicated that her previous occupation was 
cashier.  

A May 1986 service treatment record revealed complaints of 
bilateral foot pain and numb toes during the Veteran's third week 
of training.  The diagnosis was positive for bunions or hallux 
valgus.  She was instructed to wear tennis shoes for a week and 
that her boots be refitted due to the bunions.  A June 1986 
service treatment note indicated during her fourth week of 
training her boots had been refitted, the bunion pain had 
decreased and the boots were "fine".  Bunion pads had been 
issued.  No further complaints were noted during her remaining 8 
weeks of ADT.

A January 1990 periodic examination showed a finding of normal 
feet.  The Veteran indicated no foot trouble in a report of 
medical history.  She indicated that her occupation was nursing.

In an April 1990 private podiatry note, the Veteran complained of 
bilateral foot pain present off and on for some years and felt 
that the condition was aggravated by military shoe gear.

A May 1990 private operative report diagnosed hallus 
abductovalgus deformity with deviated hallux of the right foot.  
A Scharf bunionectomy with internal fixation was performed.  
Private medical records in the months following surgery noted the 
following:  In June 1990, range of motion of the right foot was 
limited, and she continued to ambulate on the lateral aspect of 
the foot.  In July 1990, she complained of limited range of 
motion with discomfort.  Medication and toe exercises were 
prescribed.  In August 1990, she was given an injection to 
improve range of motion.  In September 1990, range of motion was 
noted to be improving.  In October 1990, she complained of pain 
more so on dorsiflexion that plantar flexion.   

Service treatment records include a December 31, 1990 X-ray 
report noting surgical screws at the head if the first metatarsal 
with sclerosis - probably all post operative changes.  A December 
31, 1990 podiatry clinic note was to the effect that she was not 
deployable, and a 90-day temporary lower extremities (TL) profile 
was ordered.  December 1990 and January 1991 service treatment 
notes document complaints of 6 to 7 months of continuing problems 
with the right foot after the Veteran had bunion surgery.  On 
January 8, 1991, it was again recommended that she not be 
deployed as she was unable to wear combat boots, and could only 
wear running shoes due to persistent swelling of her feet.  On 
January 16, 1991, she was re-evaluated in the podiatry clinic.  
It was noted that the Veteran had undergone a right bunionectomy 
six months earlier, and that she had a hallux valgus deformity in 
the left foot.  A permanent TL-2 profile was recommended.  It was 
noted that she needed to be seen by her podiatrist for left foot 
surgery, and for follow-up care when she got home, as she needed 
to be fitted for orthotics.  A permanent PL-3 profile was 
approved.  

In an April 1991 radiologic consultation request for a bilateral 
foot series, the diagnoses were status post osteotomy, right 
first metatarsal head and left hallux valgus deformity.

An April 1991 service treatment note indicated that the Veteran 
was scheduled for a left bunionectomy.  The procedure was 
performed at a service department medical facility.   A post-
operative note dated one week later diagnosed hallux valgus 
deformity of the left foot after an Austin bunionectomy of the 
left foot.

August 1993, September 1993, and April 1994 private treatment 
notes document a diagnosis of heel spur syndrome and symptomatic 
retraction of a cortical screw in the right foot.   

During an April 1996 VA feet examination, the Veteran reported 
that she developed pain in her left foot during basic training, 
and the pain eventually developed in both feet.  She indicated 
that she had a right bunionectomy in 1989 by a private podiatrist 
and a left bunionectomy in 1991 at Fort Jackson.  The Veteran 
stated that she was a licensed practical nurse.  The diagnosis 
was a history of bilateral hallux valgus deformity, status post 
bilateral bunionectomy.  

Private podiatry notes from March 1997 and March 1998 indicated 
right foot pain due to removal of cortical screws from the right 
foot.  

VA treatment records from April 2003 to July 2004 show complaints 
of bilateral foot pain.  An April 2003 VA podiatry note reported 
bunion surgery in 1991.  In a November 2003 VA podiatry note, the 
Veteran attributed her flat feet and bunions to boot wear while 
in service.   

A June 2004 VA podiatry note diagnosed degenerative arthritis of 
the left first metatarsal-phalangeal joint secondary to bunion 
surgery from military service; cystic, inflammatory changes to 
the right metatarsal head number 1; and a neuroma likely from the 
first ray shortening of the left foot secondary to bunion surgery 
at Fort Jackson.  In an August 2004 addendum to the note, the VA 
examining podiatrist opined that the underlying cause of the foot 
conditions necessitating surgery while in the military was the 
foot gear that the Veteran was required to wear during her time 
in service.  He reported, "It is well known that rugged boots of 
the type worn by soldiers can aggrevate (sic) joints and 
ligaments in the feet and if not corrected, can lead to chronic 
conditions that are potentially disabling." 

In an August 2004 private treatment note, A. K. A., D.P.M., 
diagnosed degenerative arthritis of the first metatarsophalangeal 
joint in the left foot; capsulitis of the first 
metatarsophalangeal joint bilaterally and second 
metatarsophalangeal joint on the left foot; and sesamoiditis 
bilaterally with the left exhibiting greater involvement than the 
right.  

An August 2004 letter from Dr. A., the private podiatrist noted 
above, stated that the Veteran had been a patient of his private 
practice off and on since April 1990.  He reported that she had 
complained of generalized discomfort in both feet since he began 
treating her and that she attributed her pain to ambulating in 
required military shoe gear during basic training.  

In a September 2004 statement, the Veteran argued that her 
bilateral foot conditions were aggravated by military service, 
mainly by wearing combat boots which hurt her feet.  

A February 2006 VA operative report detailed a left foot surgery.  
VA podiatry notes from February 2006 through July 2010 document 
ongoing podiatric treatment.

During a June 2007 VA feet examination, the Veteran complained of 
bilateral foot pain and stated her belief that military footwear, 
especially boots, "rubbed" her bunions and worsened them.  She 
felt that surgery she had during military service did not provide 
any relief.  The diagnosis was osteoarthritis of both feet.  The 
VA examiner opined that there was insufficient evidence to show 
symptoms in the Veteran's feet had progressed beyond the expected 
course and that there were no service medical records which 
documented permanent worsening of her feet or treatment beyond 
the expected course.  Though the Veteran reported that military 
footwear temporarily worsened her symptoms, the examiner noted no 
documentation of permanent medical change in her feet from 
footwear was identified in review of her medical records.  The 
examiner determined that it was not at least as likely as not 
that the Veteran's active military service aggravated or worsened 
her pre-existing foot condition beyond its normal course.

In a January 2008 letter, Dr. A., formerly a private podiatrist 
who, in 2007, became the Associate Director of Podiatry Residency 
Training and a staff podiatrist at the Montgomery VA Medical 
Center (VAMC), wrote that he became familiar with the Veteran in 
1989 in private practice.  He indicated that he served as the 
staff podiatrist for the facility which employed the Veteran as a 
nurse.  She had mentioned chronic foot pain to him on many 
occasions and stated that the pain did not occur until she began 
her military service and specifically identified military boots 
as the source.  Dr. A. remarked that he had seen the Veteran on 
several occasions for chronic complaints of hallux rigidus, 
neuritis with a painful scar on the first metatarsophalangeal 
joint of the left foot, and metatarsalgia with possible sesamoid 
involvement.  The podiatrist stated that it was his opinion that 
the Veteran's podiatric complaints resulted from required 
military shoe gear.  

During a January 2008 DRO hearing, the Veteran testified that she 
had never had any foot problems before she went to basic 
training.  She stated that during basic training, she was 
required to wear military footwear and as the days wore on, the 
bunions on her feet started to hurt.  

During a November 2008 Travel Board hearing, the Veteran 
testified that she first noticed a problem with her feet during 
basic training when she was required to wear boots.  She stated 
that she had not had a problem with her feet prior to basic 
training and she had never noticed bunions on her feet before she 
began wearing combat boots.  The Veteran indicated that she was a 
Registered Nurse and, in her 20 years of nursing experience, she 
knew that joint surgery could lead to arthritis years later.  The 
Veteran indicated that she was diagnosed with degenerative joint 
disease by a VA doctor and she felt that her left foot surgery 
during service caused her current left foot arthritis.  The 
Veteran related that she had two periods of active duty service 
as a reservist.  She stated that she had right foot surgery 
during a period of inactive duty between basic training and when 
she was activated for Desert Storm, and that she had left foot 
surgery while on active duty after she was activated for Desert 
Storm in 1990.  

During an April 2009 VA feet examination, the Veteran stated that 
her foot problems began in the 1980's.  The examining family 
nurse practitioner did not review service or private treatment 
records and opined that there was not at least a 50 percent 
probability or greater that the present foot disorders were 
either incurred in or aggravated by active service.  Her 
rationale was as follows: 
According to medical literature, causes, 
incidence, and risk factors of bunions are 
often caused by narrow-toed, high-heeled 
shoes.  According to the veteran, she did 
not wear high healed (sic) shoes in service 
but wore boots.  Bunions occur more 
frequently in women and sometimes run in 
families.  According to the veteran, 
everyone in her family has bunion (sic) and 
it runs in her family.  Therefore, it is my 
medical opinion that the veteran's foot 
condition existed prior to service and was 
as less likely as not aggravated by service 
as she did not wear high healed (sic) shoes 
that placed pressure on the great toe 
causing it to be displaced inward towards 
the 2 digit. 

In a June 2009 VA feet examination addendum, the claims file and 
medical records were reviewed but an opinion was not requested or 
provided.  

In a July 2010 VA feet examination, the examining physician 
remarked that she reviewed the claims file, service treatment 
records, private treatment records, VA treatment records, 
including rheumatology records, and previous VA feet 
examinations.  She stated that she did not find private 
rheumatology records in the claims file.  The physician noted 
that the Veteran had been diagnosed with systemic lupus 
erythematosus and was previously treated with methtrexate, but 
had stopped due to side effects, including neutropenia.  She had 
been treated with Plaquenil for the past three years and reported 
no side effects.  The Veteran related that she believed she had 
problems in her feet because the combat boots that she was 
required to wear during her military service were "bad" on her 
feet.  She reported that she wore the boots one weekend a month 
usually and, on one occasion each year, she wore her combat boots 
daily for two weeks.  

The physician diagnosed chronic strain in both feet and systemic 
lupus erythematosus with associated joint pain in both feet.  She 
stated that she did not find evidence that the Veteran's foot 
symptoms progressed beyond the expected course during her active 
military service within her service treatment records, and that 
there was no documentation of permanent worsening of her feet 
during active service in service treatment records.  She stated 
that there was no documentation to support a claim that the 
bunions were aggravated during active military service from 1990 
to 1991 in medical records in the claims file.  The doctor noted 
that there was no documentation in the service treatment records 
that the foot gear provided by the military was inappropriate and 
caused injury to the Veteran's feet.  Additionally, she noted 
there was no documentation in the claims file that the shoes that 
she wore on most days (when she was not performing military 
duties) were appropriate and did not cause injury to her feet.  
The physician indicated that she had no way of determining 
whether or not any shoe caused damage to the Veteran's feet 
without resorting to speculation.

The VA physician stated that the Veteran had developed systemic 
connective tissue disease and was treated for systemic lupus 
erythematosus, which affected all of her joints.  The doctor 
stated that it was not at least as likely as not that current 
symptoms in the Veteran's feet have a medical connection to her 
active military service, and it was more likely than not that 
current symptoms in her feet were due to the effects of systemic 
lupus erythematosus.

Analysis

The Board has considered the contentions of the Veteran and her 
representative, but finds that service connection for a bilateral 
foot disability, including status post left bunionectomy, is not 
warranted.  As an initial matter, the Board does not dispute that 
the Veteran has a current bilateral foot disability.

A review of the ADT service treatment records reflects a 
complaint of foot pain at week 3 of ADT, with bunions or hallux 
valgus diagnosed.  In week 4 of ADT she had a refitting of her 
boots and began the use of bunion pads.  The remaining 8 weeks of 
ADT contained no complaints or findings regarding either foot.  
Thereafter, no foot complaints were recorded until April 1990, 
almost four years after her only period of ADT.  The lack of any 
complaints or evidence of treatment in the intervening years 
would indicate that the complaints in service were of an acute 
and transitory nature and resolved with the boot refitting and 
application of bunion pads.  Further, at the time of her 
enlistment, the Veteran was 22 years old and her occupation was 
cashier, a livelihood that requires prolonged standing.  

In December 1990, when the Veteran was called into active duty, 
she listed her occupation as a nurse, another career that 
requires prolonged standing.  Months before her activation, she 
underwent right foot surgery, and for several months following 
the procedure, she had problems with pain and range of motion, 
and, at one point, required an injection of a medication that 
helped improve the right foot range of motion.  Within four days 
of entering active service in December 1990 , the Veteran was 
determined to be not deployable, and initially placed on a 
temporary TL-2 profile that was changed to a permanent PL-3 
profile three weeks later.  It was noted that she could only wear 
running shoes, so the Veteran's statement that wearing combat 
boots caused problems with her feet is not valid for her only 
period of active duty where she wore running shoes, and was 
precluded from participating in strenuous physical activity. 

The Board recognizes the negative nexus opinions offered by the 
June 2007, April 2009, and July 2010 VA feet examiners.  In this 
regard, the Board finds that the June 2007 VA examiner's medical 
opinions (that there was insufficient evidence to show symptoms 
in the Veteran's feet had progressed beyond the expected course; 
there were no service treatment records which documented 
permanent worsening of her feet or treatment beyond the expected 
course; and there was no evidence that active military service 
aggravated or worsened her pre-existing foot condition) is 
persuasive.  While service treatment records for ADT indicated 
that she complained of bilateral foot pain and was diagnosed with 
bilateral bunions and was positive for hallux valgus in May and 
June 1986, it appears that boot refitting and bunion pads were an 
effective treatment for the problem and the lack of further 
complaints clearly and the notation on the record that the bunion 
pain had decreased and the boots were "fine" indicates that the 
problem did not worsen, and likely improved.  Furthermore, there 
is no indication that during the period of ADT she suffered 
injury to the feet causing these problems, and the United States 
Court of Appeals for Veterans Claims has recognized the 
definition of hallux valgus as an "angulation of the great toe 
away from the midline of the body (toward the other toes) and can 
be caused by bunions, Dorland's Illustrated Medical Dictionary 
244, 729 (27th ed. 1988) [hereinafter Dorland's]." Verdon v. 
Brown, 8 Vet App 529 (1996).  Thus, hallux valgus is likewise not 
a disease entity.  

The April 2009 VA examiner's opinion, is also supported by a 
medical rationale, but it is less persuasive because the opinion 
was not supported by a review of the claims file.  The Board 
notes the June 2009 addendum whereby the nurse practitioner 
indicated that she reviewed the claims file and medical records; 
however, she did not indicate whether her review affected her 
previous opinion.  The Board further finds that the April 2009 
opinion lacks sound reasoning, as it contended that (1) bunions 
are often caused by high heeled shoes and the Veteran wore boots 
in service, therefore it was less likely than not aggravated by 
service; and (2) bunions occur more frequently in women and 
sometimes run in families, and because the Veteran indicated that 
everyone in her family had bunions, it ran in her family, and 
pre-existed service.  

The Board has also considered the July 2010 VA feet examiner's 
opinion where she stated that she had no way of determining 
whether or not any shoe caused damage to the Veteran's feet 
without resorting to speculation, and opined that it was more 
likely than not that the Veteran's current foot symptoms were due 
to the effects of diagnosed systemic lupus erythematosus.  

The Board has weighed these opinions against the statements of 
the Veteran's physician, Dr. A., who indicated that he served as 
the staff podiatrist for the private facility which employed the 
Veteran as a nurse.  Dr. A was now employed as a VA podiatrist.  
He noted that during his private employment, while working with 
the Veteran, she had mentioned chronic foot pain to him on many 
occasions and stated that the pain did not occur until she began 
her military service and specifically identified military boots 
as the source.  Dr. A. remarked that he had seen the Veteran on 
several occasions for chronic complaints of hallux rigidus, 
neuritis with a painful scar on the first metatarsophalangeal 
joint of the left foot, and metatarsalgia with possible sesamoid 
involvement.  The podiatrist stated that it was his opinion that 
the Veteran's podiatric complaints resulted from required 
military shoe gear.  It appears that he was unaware that during 
her approximately six-month period of active duty, the Veteran 
wore running shoes.  Curiously, Dr. A. made no comment regarding 
the stress placed on the Veteran's feet in her years of 
employment as a nurse in the private practice where he was also 
employed, or as a cashier prior to her period of ADT.  
Considering that Dr. A's statements are based on a less than 
complete factual history of the Veteran employment requiring 
prolonged standing, we find his opinion to have less probative 
value.  While an examiner can render a current diagnosis based 
upon his examination of the veteran, the Court has held that 
without a thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than the 
facts alleged by the veteran.  Swan v. Brown, 5 Vet. App. 229, 
233 (1993).  In effect, it is mere speculation. See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Moreover, an opinion based 
upon an inaccurate factual premise has no probative value.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In addition, the Board has considered the assertions that the 
Veteran and her representative advanced in connection with the 
claim on appeal.  The Board has considered the Veteran's claim 
that she has a current bilateral foot disability that was caused 
or aggravated by military service.  The Board recognizes that the 
Veteran is competent, particularly as a nurse, to identify many 
of her symptoms related to her bilateral foot disabilities.  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

Credible testimony is that which is plausible or capable of being 
believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th 
Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 
408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 
862 (1926); Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 367, 369 
(1953) ("A credible witness is one whose statements are within 
reason and believable....") . . . The credibility of a witness 
can be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character. See State v. 
Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns 
v. HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached 
by witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates of 
events that happened ... long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed.Cir.1987) (impeachment by 
testimony which was inconsistent with prior written statements).  
Although credibility is often defined as determined by the 
demeanor of a witness, a document may also be credible evidence.  
Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996).  

The Board finds the Veteran's statements are not entirely 
credible and persuasive because they are inconsistent throughout 
the record; namely, that she began having foot trouble during 
boot camp as a result of wearing combat boots.  During ADT, it 
has been shown that with a refitting of combat boots, her 
complaints disappeared, and she pronounced the boot as "fine".  
The record included several years after ADT where there were no 
complaints or findings regarding the feet.  Her complaints of 
foot problems during active duty are not credible, as her foot 
problems cannot be attributed to her combat boot, as she wore 
running shoes and was on a limited physical profile due to pre-
service foot problems.  

For the above cited reasons, service connection for a bilateral 
foot disability, including status post left bunionectomy, is not 
warranted.


ORDER

Entitlement to service connection for a bilateral foot disorder, 
including status post left bunionectomy, is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


